MR. COMMISSIONER SPENCER
prepared the opinion for the court.
This cause was submitted upon an agreed statement of facts which shows the creation of Liberty county, on November 8,1919, pursuant to the provisions of Chapter 226, Laws of the Sixteenth Legislative Assembly, 1919, and comprising in part territory theretofore within the county of Hill. Under the statute taxes became delinquent at 6 o’clock P. M., November 30, 1919. The agreed statement submitted for determination the single question, “To whom did such delinquent taxes belongU’ Judgment was for plaintiff and from it defendant appealed.
We think it unnecessary to go further than the statute itself for a construction of its provisions. Section 7 provides among other things: “Delinquent taxes due to the old county against property situated in the new county shall be transcribed in and. collected by the new county.” The language of a statute must be construed in accordance *17[1] with its usual and ordinary acceptation, having in view the giving of vitality to and making operative all provisions of the law, if possible, and accomplishing the intention of the legislature when ascertainable. (Secs. 7875, 7876, 8070, Rev. Codes; State ex rel. Gillett v. Cronin, 41 Mont. 293, 296, 109 Pac. 144; State ex rel. McGowan v. Sedgwick, 46 Mont. 187, 190, 127 Pac. 94; Lerch v. Missoula etc. Co., 45 Mont. 314, Ann. Cas. 1914A, 346, 123 Pac. 25; State v. Cudahy Packing Co., 33 Mont. 179, 190, 114 Am. St. Rep. 804, 8 Ann. Cas. 717, 82 Pac. 833.)
Chapter 226 is an enactment governing the creation of new [2] counties, comprehensive in its terms, and providing for the apportionment of the property and debts of the new and old counties which are affected. In substance, it declares that after creation a valuation shall be placed upon property (certain kinds of which are enumerated) included within the old and new counties; indebtedness of the old shall be computed, and after apportionment thereof upon the basis stated in the law and settlement by the new county of its proportion, the property situated within the confines of the new county shall belong to it. (Chap. 226, see. 7, supra.)
No sufficient reason appears tp indicate any different ownership of delinquent taxes. Delinquent taxes become a lien upon the property against which they were originally levied immediately upon delinquency, and the statute provides a procedure for the collection of the same by sale. (Rev. Codes, secs. 2616 et seq.) After property was transferred from Hill to Liberty county, by reason of creation of the latter, such transfer carried with it the lien for taxes, which became enforceable only by Liberty county. No county is authorized to levy an assessment against or collect taxes upon property situated in another, because location and ownership determine the right to collect taxes in any event. Liberty county was the real party in interest for the collection of delinquent taxes upon property within its boundaries by reason of its situs. If it owned the right to collect, it owned the fruits of that right. Section 9 *18of Chapter 226 seems by implication at least to fortify the contention of defendant; for it provides that all proceedings by the parent county, prior to the creation of the new county, for the collection of taxes, shall inure to the benefit of the new county in so far as applicable to property situated therein.
(Submitted January 6, 1922. Decided January 16, 1922.)
We think the law, viewed as a whole, justifies the conclusion that, when the legislature said that delinquent taxes upon property situated within the new county should be transcribed in and collected by that county, its undoubted intent was they should also be owned by it.
We therefore recommend that the judgment be reversed and the cause remanded to the district court of Hill county, with directions to dismiss the complaint.
Per Curiam : For the reasons given in the foregoing opinion, the judgment is reversed and the cause remanded to the district court of Hill county, with directions to dismiss the complaint.

Reversed.